Citation Nr: 0632896	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia and a 
personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




REMAND

The veteran had active military service from September 1996 
to April 1998.  These matters come to the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The appellant is the 
veteran's fiduciary for VA purposes.  

The Board notes that in May 2006, the RO notified the 
appellant by letter that the veteran's case was scheduled for 
a hearing on July 25, 2006, before a member of the Board 
sitting at the RO.  In a VA Form 21-4138 (Statement in 
Support of Claim), dated July 24, 2006, the appellant and 
veteran notified VA that they could not attend the scheduled 
hearing due to a family medical emergency.  It was requested 
that the hearing be rescheduled at a later date.  In this 
case, the Board finds that good cause has been demonstrated 
for not attending the scheduled hearing.  See 38 C.F.R. 
§ 20.704 (2006).  As such, the Board has granted the motion 
to postpone.  (While the appellant has not been notified by 
separate letter of the Board's granting of her motion to 
postpone her hearing, such notice is provided in the present 
remand.)  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
her request, the appellant and veteran must be provided an 
opportunity to present testimony during a Board hearing.  The 
appellant is advised that if she desires to withdraw the 
hearing request prior to the hearing, she may do so in 
writing.  See 38 C.F.R. § 20.702(e) (2006).  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant and 
veteran for a hearing before a member of 
the Board sitting at the RO in accordance 
with the July 2006 request.  The RO 
should notify the appellant of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2006).  After 
the hearing, the claims file should be 
returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

